PER CURIAM.
REVERSED. Phillips v. State, 438 So.2d 886 (Fla. 1st DCA 1983). Pursuant to Fla.R.App.P. 9.030(a)(2)(A)(v), we certify to the Florida Supreme Court the following question as one of great public importance:
Is a circuit court deprived of subject-matter jurisdiction when the caption of the charging document charges the defendants] with felony petit theft and the body thereof cites the proper Florida Statute, § 812.014(2)(c), but the text of the charge alleges the value of the property to be less than $100 and does not specify the substantive elements of two prior petit theft convictions?
ERVIN, C.J., and BOOTH and THOMPSON, JJ., concur.